Citation Nr: 1713483	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  12-28 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial disability rating greater than 70 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Attorney 



INTRODUCTION

The Veteran served on active duty from October 1990 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which implemented a June 2010 Board decision granting service connection for PTSD.

In October 2014, the Board denied the claim for a higher initial disability rating for PTSD and remanded the claim for a TDIU.  The Veteran appealed the decision denying the claim for a higher initial disability rating for PTSD to the United States Court of Appeals for Veterans Claims (Court).  An August 2015 Joint Motion for Remand (JMR) and Court Order vacated the Board's October 2014 decision and remanded the claim to the Board for actions consistent with the terms of the JMR.

In September 2015, the Board remanded the case for development in compliance with the JMR instructions.  The matter is now back before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran's claim for an initial disability rating greater than 70 percent for service-connected PTSD and entitlement to a TDIU were remanded by the Board in September 2015 for further development.  Specifically, in compliance with the August 2015 JMR, the Board remanded the issue of PTSD so that the RO could obtain the Veteran's treatment records from the Biloxi Vet Center.  With regard to the issue of a TDIU, the RO was instructed to provide the Veteran with notice of the laws and regulations governing TDIU in accordance with 38 U.S.C.A. § 5103A (West 2014).  The Veteran was to be notified of his ability to submit lay statements from himself and others regarding the impact of his service-connected disabilities on his ability to work and be provided a reasonable amount of time to submit this evidence.  The RO was also directed to provide the Veteran with a VA examination to determine the effects of his service-connected disabilities on his ability to work.  Finally, the RO was directed to readjudicate the claims and, if any benefit sought on appeal was not granted in full, provide the Veteran with a Supplemental Statement of the Case (SSOC).

In December 2015, VA sent notice to the Veteran of the laws and regulations governing a TDIU.  This letter also contained information on submitting evidence in support of a claim, including lay statements from the Veteran and others as to the effects of his service-connected disabilities.  Although the Veteran's representative asserts, through the March 2017 Informal Hearing Presentation (IHP), that the Veteran was never apprised of the laws and regulations governing a TDIU in accordance with the Board's remand, there is no indication in the record that notice was not received.  See Ashley v. Derwinski, 2 Vet. App. 62 (1992) (regarding the presumption of administrative regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of administrative regularity to RO actions).  However, while on remand, the Veteran should be afforded a second notice as to the laws and regulations governing TDIU.

The December 2015 notice also contained an authorization form necessary to retrieve the Veteran's treatment records from the Biloxi Vet Center.  The Board notes, as does the Veteran's representative in the March 2017 IHP, that the electronic claims file does not contain a response from the Veteran.  While VA obtained updated treatment records from the Biloxi Veterans Affairs Medical Center (VAMC), VA did not obtain treatment records from the Biloxi Vet Center, as specifically directed by the JMR.  The Board finds that the Biloxi Vet Center treatment records could contain material determinative of the Veteran's PTSD claim.  Therefore, on remand, the Veteran should be afforded an additional opportunity to submit his authorization for the retrieval of the Biloxi Vet Center records.  See 38 C.F.R. § 3.159 (c)(2); Dunn v. West, 11 Vet. App. 462 (1998) (Vet Center records constructively in possession of VA); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

The electronic claims file indicates that the Veteran's VA examination for TDIU was canceled twice, in February 2016 and in November 2016, due to the Veteran's failure to "RSVP" each time.  The Veteran's representative asserts, in the March 2017 IHP, that the Veteran's failure to report for his examination on two different occasions could possibly be due to the distance of the examination from the Veteran's home.  The representative notes that ERRA worksheets revealed a "significant delay" in ENT examinations at the Biloxi VAMC and that both the New Orleans and Jackson medical centers are a considerable distance from the Veteran's home.  The representative further notes that there is no indication in the record as to which VAMC was scheduled to conduct the Veteran's examination.  The Board acknowledges the representative's assertions and more so notes that the electronic claims file is absent of any notification letters alerting the Veteran as to the date, time, and place of either of the two scheduled examinations.  Therefore, there is no indication in the record that the Veteran received adequate notice for either of these examinations.  On remand, the Veteran should be afforded a TDIU examination to ascertain the functional and occupational impact of his service-connected disabilities.

While on remand, updated VA treatment records should also be obtained and associated with the evidentiary record. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his service-connected disabilities.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 
38 U.S.C.A. § 5103A (West 2014).

3.  Send the Veteran an authorization form to complete so that his records of treatment for PTSD at the Biloxi Vet Center may be requested.  All records and/or responses received should be associated with the electronic claims file.  All efforts to obtain the records should be fully documented.  If, after making reasonable efforts to obtain the records, the AOJ is unable to secure them, inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159 (e).

4.  After steps 1 and 2 have been completed, schedule the Veteran for a VA examination regarding entitlement to TDIU.  The electronic claims file must be made available to and reviewed by the examiner. 

The examiner must address, without regard to the Veteran's age or nonservice-connected disabilities, the impact of his service-connected disabilities (PTSD; bruxism with internal derangement of right and left temporomandibular joint and myofascial pain syndrome; obstructive sleep apnea; chronic lumbar strain with mild degenerative change; tinnitus; bilateral hearing loss; and hypertension, essential), on his ability to secure or follow a substantially gainful occupation. 

Specifically, the examiner is asked to identify and address how the symptoms and functional effects of the Veteran's service-connected disabilities impact his ability to work. 

The examiner should consider all previous VA examinations.  A complete rationale for all opinions expressed and conclusions reached must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




